Exhibit 10.3
(FULL PAGE) [h77056h7705601.gif]

Form 1 The Nonqualified Plan Participation Agreement Step 1 Participant
Information and Acceptance of the PlanNonqualified Plan Participation Agreement
This Nonqualified Plan Participation Agreement (Agreement) is entered into by
and between GM Offshore, Inc., having its principal place of business at 10111
Richmond Avenue, Suite 340, Houston, TX 77042 (hereinafter the Employer) and
First Name M.I. Last NameSocial Security Number Date of Birth (hereinafter the
Participant) The Employer has previously adopted Nonqualified Excess Plan of GM
Offshore, Inc. (hereinafter the Plan) primarily for the purpose of providing
deferred compensation benefits for a select group of management or highly
compensated participants. The Participant, in recognition of his/her valuable
service to the Employer, has been selected by the Committee as an eligible
participant in the Plan. In consideration of the mutual covenants and conditions
contained herein, and for such good and valuable consideration, the receipt and
adequacy of which is hereby admitted and acknowledged, the parties hereto agree
as follows:

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [h77056h7705602.gif]

Step 2 Deferral Election ?I elect to receive Employer Credits but do not elect
to defer any additional compensation. OR Please complete the appropriate boxes
below Percentage from each Paycheck or Payroll No Deferral (check the box)
Deferral of Base Salary: (Minimum 1% / Maximum 50% ) % Deferral of Service
Bonus: (Minimum 10% / Maximum 100% ) % Deferral of Performance-Based
Compensation: (Minimum 10% / Maximum 100% ) % Deferral of Director’s Fees:
(Minimum 5% / Maximum 100% ) % Participant Name (Please Print)

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [h77056h7705603.gif]

Step 3 Account Set Up Select one of the two options below to set up the account:
If no selection is made, the entire account will be allocated as specified below
? Allocate both OR ? Allocate 100% Participant Deferrals andof the Employer
Credits to the Employer Credits as specifiedRetirement Account and below. Please
check your plan’sParticipant Deferrals as vesting requirements beforespecified
below. selecting this option. Retirement Account% In-Service Account(s)
(Distribution date must be at least 2 years after the account is established)
Choose either lump sum payment or number of years to receive annual payments:
(Maximum 5 years) New Account: % / / to be paid as: ? Lump sum ? Annual
installments for years (Date payout begins) Existing Account: % / / to be paid
as: ? Lump sum ? Annual installments for years (Date payout begins) Education
Account(s) (Distribution date must be at least 2 years after the account is
established) Choose number of years to receive annual payments: (Maximum
6 years) % / / years (Name of Student) (Date payout begins) % / / years (Name of
Student) (Date payout begins) % / / years (Name of Student) (Date payout begins)
% / / years (Name of Student) (Date payout begins) 100% * * If incomplete,
allocation will default to 100% Retirement Account. ** If your allocation is
directed to an In-Service or Education Account scheduled for distribution in a
calendar year in which contributions are made, that portion of your allocation
will default to the Retirement Account.

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [h77056h7705604.gif]

Step 4 – Acknowledgement of Plan Provisions Acknowledgements: The Participant
hereby acknowledges the following: The obligation of the Employer to make
payments under the Plan and the Agreement is a contractual liability of the
Employer to the Participant. Such payments shall be made from the general funds
of the Employer, and the Employer shall not be required to establish or maintain
any special or separate fund, or otherwise to segregate assets to make the
payment. The Participant shall not have any interest in any particular assets of
the Employer by reason of the Employer’s obligation under the Plan and this
Agreement. To the extent that the Participant or any other person acquires a
right to receive payments under the Plan and this Agreement, such rights shall
be no greater than the right of an unsecured creditor of the Employer. This
Agreement shall continue in effect, unless modified or revoked in writing, until
the earlier of the date on which the Participant terminates his or her services
to the Employer or the date on which the Participant ceases to be an active
participant in the Plan. Deferrals and Employer Credits shall be credited
according to the allocation and distribution election in effect at the time the
deferral is credited to the Deferred Compensation Account. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. IN
WITNESS WHEREOF, This Agreement has been executed by and on behalf of the
parties hereto as of the date first written below. Signature of Participant
Participant Name (Please Print) Date Committee Approval Signature of Committee
(Individual Authorized to Act on Behalf of Committee) Title of Individual
Authorized to Act on Behalf of Committee            Participant’s Plan
Participation Date Participant’s Date of Hire / / / /

